Order entered November 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01161-CV

                                 ZENE TINNARD, Appellant

                                                V.

                  THE DALLAS COUNTY HOSPITAL DISTRICT
        D/B/A PARKLAND HEALTH & HOSPITAL SYSTEM, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14290

                                            ORDER
       Before the Court is appellee’s November 20, 2013 motion to dismiss the appeal for want

of prosecution. Appellee contends the appeal should be dismissed because appellant has failed

to file a brief. Appellant tendered his brief to this Court on November 25, 2013. Accordingly,

we DENY appellee’s motion to dismiss.

       On November 20, 2013, appellant filed a motion for an extension of time to file a brief.

We GRANT appellant’s motion for an extension of time to file a brief. We ORDER the brief

tendered to this Court by appellant on November 25, 2013 filed as of the date of this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE